Case 1:20-cv-00404-MAC-ZJH Document 7 Filed 01/04/21 Page 1 of 1 PageID #: 15




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


PAUL THOMAS SHAW,                    §
                                     §
          Plaintiff,                 §
                                     §
versus                               §               CIVIL ACTION NO. 1:20-CV-404
                                     §
JASPER COUNTY SHERIFF DEP’T, et al., §
                                     §
          Defendants.                §

               MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                  JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Paul Thomas Shaw, an inmate confined at the Jefferson County Correctional

Facility, proceeding pro se, brought this lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this action without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

in this case in accordance with the Magistrate Judge’s recommendation.

        SIGNED at Beaumont, Texas, this 4th day of January, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
